                                                                                   WWW.RIVKINRADLER.COM

                                                                                   926 RXR Plaza
                                                                                   Uniondale, NY 11556-0926
                                                                                   T 516.357.3000 F 516.357.3333

PRISCILLA D. KAM
(516) 357-3341
priscilla.kam@rivkin.com



                                                 September 4, 2019


VIA ELECTRONIC AND OVERNIGHT MAIL
Aaron Rubin, Esq.
99 Wall Street, Suite 1130
New York, NY 10005
aaron.m.rubin@gmail.com

Abraham George, Esq.
40 Wall Street, 60th Floor
New York, NY 10005
abegeorgenyc@gmail.com


   Re:           Government Employees Ins. Co. et al. v. Epione Medical, P.C. et al.
                 Docket No.: 1:18-cv-03159(SJ)(SJB)
                 RR File No.: 5100-2060_________________________________

Counselors:

As you know, we represent Plaintiffs Government Employees Ins. Co., GEICO Indemnity Co.,
GEICO General Ins. Co. and GEICO Casualty Co. (collectively, “GEICO” or “Plaintiffs”), in
connection with the above-referenced matter.

Please be advised that on September 4, 2019, via Federal Express overnight mail service, we
served the following:

        Notice of Motion to Stay All Pending Collections Arbitrations and Suits;
        Memorandum in Support of Motion to Stay All Pending Collections Arbitrations and
         Suits; and
        Declaration of Michael A. Sirignano, Esq., with corresponding exhibits.

Pursuant to Local Civil Rule 6.1(b)(2), opposing affidavits and answering memorandum of law
must be served within fourteen (14) days after service of GEICO’s moving papers, however,
please contact us if you wish to discuss an alternative briefing schedule. Please note, pursuant to
RIVKIN RADLER LLP

  September 4, 2019
  Page 2


  Judge Sterling Johnson, Jr.’s Individual Rules, GEICO will not submit its motion papers to the
  ECF until the motion has been fully briefed.

                                             Respectfully submitted,

                                             RIVKIN RADLER LLP

                                            Priscilla D. Kam
                                             Priscilla D. Kam


  cc:      VIA ECF
           Judge Sterling Johnson, Jr.




  4551994 v1
